Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Claims and IDS
Applicant’s IDS received on 07/01/2019 has been entered.
Currently claim 1-15 pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
            ((“unit”)). 

least a subset of the functions of the components which are designated with the reference numerals and which are included in the image output management apparatus 200 illustrated in Fig. 2 are read into a computer”.
       Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
   If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-2, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Endoh et al (US 2017/0053003, A1), in view of Mizuno et al. (US 2012/0327463, A1).

    Regarding claim 1, Endoh teaches in at least Fig. 1 an image output management apparatus (Endoh teaches a system 100 of at least Fig. 1-3 and para. 0121-0123 and/or at least a recording media comprising said apparatus) comprising: a determination unit that compares, with one another, pieces of request information for requesting image output, and thus determines a plurality of pieces of request information satisfying a predetermined similarity condition (Fig. 3, and further in at least Fig. 10, step S7 teaches at least a job managing unit 113 and a command 
a generating unit that generates presentation information as prior information, the presentation information indicating the plurality of pieces of request information satisfying the similarity condition, the prior information being presented to a user before execution of image output (at least Fig. 10, step S7, and para. 0092-0095, further teaches the retrieved and presented files include said generated presentation information as prior information or historical information, indicating said plurality of pieces of request information satisfying the similarity condition with prior information being presented to a user before execution of an image print output).
   However, Endoh is silent regarding said prior information being presented to a user before execution of image output specifically according to the plurality of pieces of request information.
   Mizuno teaches in at least para. 0149 the system display and confirm through file window requested information data prior to being outputted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Endoh in view of Mizuno  to 

   Regarding claim 2 (according to Claim 1), Endoh further teaches in at least para. 0092-0095 wherein each of the pieces of request information includes user information and file information, the user information being information for 


a presentation unit that presents the plurality of pieces of request information satisfying the predetermined similarity condition, to a user before execution of image output (at least Fig. 10, step S7, and para. 0092-0095, further teaches the retrieved and presented files include said generated presentation information as prior information or historical information, indicating said plurality of pieces of request information satisfying the similarity condition with prior information being presented to a user before execution of an image print output); 

   However, Endoh is silent regarding said prior information being presented to a user before execution of image output specifically according to the plurality of pieces of request information.
   Mizuno teaches in at least para. 0149 the system display and confirm through file window requested information data prior to being outputted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Endoh in view of Mizuno  to include wherein said prior information being presented to a user before execution of image output specifically according to the plurality of pieces of request information, are in the same field of endeavor of managing and retrieving file data based on certain conditions, where said conditions comprises as understood in the art conditions such as creation time, version history data, file groups data, files targeted or designated for deletion or those files that maybe targeted to be outputted, wherein in a case said files are the subject of an output process or deletion to allow said user the means to confirm said process before execution of 

      Regarding claim 15, Endoh teaches in at least para. 0121-0122 a non-transitory computer readable medium storing a program causing a computer to execute a process comprising: comparing, with one another, pieces of request information for requesting image output, and thus determining a plurality of pieces of request information satisfying a predetermined similarity condition (Fig. 3, and further in at least Fig. 10, step S7 teaches at least a job managing unit 113 and a command analyzing unit 112 configured to receive, analyze and compare user commands to prior or history information as depicted further para. 0079, and 0092-0095 to retrieve and present request file information as the pieces of request information from previously generated, presentation information, satisfying said predetermined similarity condition); and generating presentation information as prior information, 
   However, Endoh is silent regarding said prior information being presented to a user before execution of image output specifically according to the plurality of pieces of request information.
   Mizuno teaches in at least para. 0149 the system display and confirm through file window requested information data prior to being outputted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Endoh in view of Mizuno  to include wherein said prior information being presented to a user before execution of image output specifically according to the plurality of pieces of request information, are in the same field of endeavor of managing and retrieving file data based on certain conditions, where said conditions comprises as understood in the art conditions such as creation time, version history data, file groups data, files 

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Endoh in view of Mizuno, and further in view of Shinada et al. (US 2012/0173670, A1).

     Regarding claim 3 (according to Claim 1) Endoh in view of Mizuno are silent regarding wherein each of the pieces of request information includes group information and file information, the group information being information for 
wherein the determination unit compares, with one another, the pieces of request information in terms of the group information and the file information included in each of the pieces of request information, and thus regards a plurality of pieces of request information that are transmitted from users belonging to an identical group and that correspond to an identical file name, as the plurality of pieces of request information satisfying the similarity condition.
     Shinada teaches in at least Figs. 9, 13 and at least para. 0101, 0105-0106 and 0108 a user request to search service of searching group user data including each, pieces of request information includes group information and file information, the group information being information for identifying a group to which a user who requests output belongs, the file information indicating a file name of a file that is to be output or accessed, and further in at least Figs. 9, 13 and at least para. 0108 a determining means obviously adapted to compares, with one another, the pieces of request information in terms of the group information and the file information included in each of the pieces of request information, and thus obviously regards a plurality of pieces of request information that are transmitted from users belonging to an identical group and that correspond to an identical file name, as the plurality of pieces of request information satisfying the similarity condition to be accessed.


     Regarding claim 4 (according to Claim 2), Endoh in view of Mizuno are silent regarding wherein each of the pieces of request information includes group information and the file information, the group information being information for identifying a group to which the user who requests output belongs, the file information indicating a file name of a file that is to be output, and wherein the determination unit compares, with one another, the pieces of request information in terms of the group information and the file information included in each of the pieces of request information, and thus regards a plurality of pieces of request information that are transmitted from users belonging to an identical group and that 
      Shinada teaches in at least Figs. 9, 13 and at least para. 0101, 0105-0106 and 0108 a user request to search service of searching group user data including each, pieces of request information includes group information and file information, the group information being information for identifying a group to which a user who requests output belongs, the file information indicating a file name of a file that is to be output or accessed, and further in at least Figs. 9, 13 and at least para. 0108 a determining means obviously adapted to compares, with one another, the pieces of request information in terms of the group information and the file information included in each of the pieces of request information, and thus obviously regards a plurality of pieces of request information that are transmitted from users belonging to an identical group and that correspond to an identical file name, as the plurality of pieces of request information satisfying the similarity condition to be accessed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Endoh in view of Mizuno, and further in view of Shinada to include wherein said each of the pieces of request information includes group information and file information, the group information being information for identifying a group to which a user who requests output belongs, the file information indicating a file name of a file that is to be 

Claim(s) 5, 6, 9, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Endoh in view of Mizuno, and further in view of Kamekawa et al. (US 2012/0109915, A1).

     Regarding claim 5 (according to Claim 1), Endoh in view of Mizuno are silent regarding wherein further comprising: a selecting unit that selects, from the plurality of pieces of request information satisfying the similarity condition, one or more pieces of request information that are delete candidates, wherein the generating unit generates the presentation information as the prior information, the presentation information being information for presenting, as delete candidates, the one or more pieces of request information that are selected.
   Kamekawa teaches a case in at least para. 0167-0168 and Figs. 5, 7-8 user retrieval request including plurality of pieces of request information satisfying a similarity condition such as retrieving files based on at least version information, to present files with maybe identical but have different names, the presenting files further enabling as seen in at least para. 0167-018 selection means of selecting one 

     Regarding claim 6 (according to Claim 2), Endoh in view of Mizuno are silent regarding wherein further comprising: a selecting unit that selects, from the plurality of pieces of request information satisfying the similarity condition, one or more pieces of request information that are delete candidates, wherein the generating unit generates the presentation information as the prior information, the presentation information being information for presenting, as delete candidates, the one or more pieces of request information that are selected.


     Regarding claim 9 (according to Claim 5), Endoh in view of Mizuno are silent regarding wherein each of the pieces of request information includes creation time 
     Kamekawa further teaches a case in at least para. 0167-0168 and Figs. 5, 7-8 user retrieval request including plurality of pieces of request information satisfying retrieval similarity condition where ach of said retrieved files include at least creation time information indicating a date and time when the piece of request information was created, and the presenting files further enabling as seen in at least para. 0167-0168 selection means of selecting one or more pieces of request information that are delete candidates satisfying a similarity condition and obviously said selecting may obviously comprise the comparing with one another, the plurality of pieces of request information satisfying the similarity condition, in terms of the creation time information included in each of the plurality of pieces of request information, and thus selects, as delete candidates based on the version data, said one or more pieces of request information whose creation dates and times satisfy the condition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 

     Regarding claim 10 (according to Claim 6), Endoh in view of Mizuno are silent regarding wherein each of the pieces of request information includes creation time information indicating a date and time when the piece of request information was created, and wherein the selecting unit compares, with one another, the plurality of pieces of request information satisfying the similarity condition, in terms of the creation time information included in each of the plurality of pieces of request information, and thus selects, as delete candidates, one or more pieces of request information whose creation dates and times are not latest.
     Kamekawa further teaches a case in at least para. 0167-0168 and Figs. 5, 7-8 user retrieval request including plurality of pieces of request information satisfying retrieval similarity condition where ach of said retrieved files include at least creation time information indicating a date and time when the piece of request 

     Regarding claim 13 (according to Claim 1), Endoh in view of Mizuno are silent regarding wherein each of the pieces of request information includes version 
     Kamekawa further teaches a case in at least para. 0167-0168 and Figs. 5, 7-8 user retrieval request including plurality of pieces of request information satisfying retrieval similarity condition where ach of said retrieved files include at least creation time information indicating a date and time when the piece of request information was created, and the presenting files further enabling as seen in at least para. 0167-0168 selection means of selecting one or more pieces of request information that are delete candidates satisfying a similarity condition and obviously said selecting may obviously comprise the comparing with one another, the plurality of pieces of request information satisfying the similarity condition, in terms of the creation time information included in each of the plurality of pieces of request information, and thus selects, as delete candidates based on the version data, said one or more pieces of request information whose creation dates and times satisfy the condition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 

Claim(s) 7, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Endoh in view of Mizuno, and further in view of Shinada, and further in view of Kamekawa.

     Regarding claim 7 (according to Claim 3), Endoh in view of Mizuno, and further in view of Shinada are silent regarding wherein further comprising: a selecting unit that selects, from the plurality of pieces of request information satisfying the similarity condition, one or more pieces of request information that are delete candidates, wherein the generating unit generates the presentation information as the prior information, the presentation information being information for presenting, as delete candidates, the one or more pieces of request information that are selected.


     Regarding claim 8 (according to Claim 4), Endoh in view of Mizuno, and further in view of Shinada  are silent regarding wherein further comprising: a 
   Kamekawa teaches a case in at least para. 0167-0168 and Figs. 5, 7-8 user retrieval request including plurality of pieces of request information satisfying a similarity condition such as retrieving files based on at least version information, to present files with maybe identical but have different names, the presenting files further enabling as seen in at least para. 0167-018 selection means of selecting one or more pieces of request information that are delete candidates satisfying a similarity condition, and further as implied in at least para. 0167-0168 presented files are in a case include prior information where the presentation information being information for presenting, as delete candidates, the one or more pieces of request information that are selected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Endoh in view of Mizuno, and further in view of Shinada, and further in view of Kamekawa to include wherein further comprising said selecting unit that selects, from the plurality of pieces of request information 

     Regarding claim 11 (according to Claim 7), Endoh in view of Mizuno, and further in view of Shinada  are silent regarding wherein each of the pieces of request information includes creation time information indicating a date and time when the piece of request information was created, and wherein the selecting unit compares, with one another, the plurality of pieces of request information satisfying the similarity condition, in terms of the creation time information included in each of the plurality of pieces of request information, and thus selects, as delete candidates, one or more pieces of request information whose creation dates and times are not latest.
     Kamekawa further teaches a case in at least para. 0167-0168 and Figs. 5, 7-8 user retrieval request including plurality of pieces of request information satisfying retrieval similarity condition where ach of said retrieved files include at least creation time information indicating a date and time when the piece of request information was created, and the presenting files further enabling as seen in at least 

     Regarding claim 12 (according to Claim 8), Endoh in view of Mizuno, and further in view of Shinada  are silent regarding wherein each of the pieces of request information includes creation time information indicating a date and time 
     Kamekawa further teaches a case in at least para. 0167-0168 and Figs. 5, 7-8 user retrieval request including plurality of pieces of request information satisfying retrieval similarity condition where ach of said retrieved files include at least creation time information indicating a date and time when the piece of request information was created, and the presenting files further enabling as seen in at least para. 0167-0168 selection means of selecting one or more pieces of request information that are delete candidates satisfying a similarity condition and obviously said selecting may obviously comprise the comparing with one another, the plurality of pieces of request information satisfying the similarity condition, in terms of the creation time information included in each of the plurality of pieces of request information, and thus selects, as delete candidates based on the version data, said one or more pieces of request information whose creation dates and times satisfy the condition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        9/11/2021